DETAILED ACTION

This is the initial Office action based on the application filed on May 9, 2019. Claims 23-44 are currently pending and have been considered below.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,291,707. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are a variation or combination of Claims 1-22 of the ‘707. 
As such, it would have been obvious for one of ordinary skill in the art before the effective date to modify the instant claims by moving around claim limitations of the ‘707 Patent to come up with the instant claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23, 32-33, 34 and 43-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen (US Patent Application Publication 2012/0290714).

Claims 23 and 34: Cohen discloses a method and a system of balancing, within a pod, replicas of a set of shards, the pod having assigned a set of nodes residing across a set of storage racks, the set of shards assigned to the set of nodes, the method comprising: 
determining, by a computer processor, that the replicas of the set of shards are not balanced among the set of nodes [0030, 0047]. [See at least identifying a threshold in order to rebalance a cluster of nodes. The nodes contain at least “replica shards”.]
responsive to the determining, identifying a candidate replica of a given shard of the set of shards for rebalancing the replicas of the set of shards, wherein when there is more than one replica of a given shard within the pod, identifying the candidate replica of the given shard comprises identifying, as the candidate replica, one of the more than one replica of the given shard [0030, 0045, 0047]. [See at least rebalancing as many shards as needed.]
identifying a destination node from the pod that does not contain a replica of the given shard [0047]. [“While rebalancing shards, the load of the master shard and/or replica shards can be transferred.”
reassigning the candidate replica to the destination node [0047].
Claims 32 and 43: Cohen discloses the method and the system of Claims 23 and 34 above and Cohen further discloses distributing at least a portion of the set of shards to the pod from an additional pod according to an available capacity of each of the pod and the additional pod [0055].
Claims 33 and 44: Cohen discloses the method and the system of Claims 23 and 34 above and Cohen further discloses wherein at least two of the set of nodes assigned to the pod reside on different storage racks from the set of storage racks [0067-0068].



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US Patent Application Publication 2012/0290714) in view of Merriman et al (US Patent Application Publication 2013/0290249).

Claims 24 and 35: Cohen discloses the method and the system of Claims 23 and 34 above, but Cohen alone does not explicitly disclose wherein when there is not more than one replica of the given shard within the pod, identifying the candidate replica of the given shard comprises identifying the candidate replica of the given shard that is assigned to a failed node of the set of nodes.
However, Merriman [0319] discloses identifying a failed node, such as a primary node.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Cohen with Merriman. One would have been motivated to do so in order to identify failover nodes where copies of a failed node may be found in order to not lose data.


Claims 25 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US Patent Application Publication 2012/0290714) in view of Merriman et al (US Patent Application Publication 2013/0290249) and further in view of Dodge et al (US Patent Application Publication 2008/0052329).

Claims 25 and 36: Cohen as modified discloses the method and the system of Claims 24 and 35 above, but Cohen alone does not explicitly disclose wherein when there is not a failed node of the set of nodes, identifying the candidate replica of the given shard comprises identifying the candidate replica of the given shard that is assigned to a node of the set of nodes having the least amount of free space.
However, Cohen [0047] discloses assigning shards to particular storage nodes and Dodge [0040] further discloses that “storage areas having the least amount of free space may be selected for storing” data.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Cohen with Dodge. One would have been motivated to do so in order to store data based on criteria that meets particular storage requirements.


Allowable Subject Matter
Claims 26-31 and 37-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kathuria et al (US Patent Application Publication 2016/0142475)
D’Halluin et al (US Patent Application Publication 2016/0085839)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX GOFMAN/Primary Examiner, Art Unit 2163